DAUKSCH, Judge.
This is an appeal from a judgment in a contract case. Appellant complains he was not awarded sufficient pre-judgment interest and costs. The only record appellant has caused to be sent to us is the motion regarding interest and costs and some orders and judgments denying the same. There is no basis for the denials mentioned in the orders and we have no knowledge as to what occurred at trial or at the hearings which caused the judge to deny the costs and to award what appellant says is insufficient pre-judgment interest. Appellant has failed to demonstrate error.
AFFIRMED.
COBB and COWART, JJ., concur.